Citation Nr: 1621073	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  13-36 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran was afforded a videoconference hearing at the RO in August 2015 before the undersigned Veterans Law Judge.  The transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a low back disorder as a result of injuries sustained during his active service.  

During his Board hearing, the Veteran reported that he initially sustained an injury to his low back while serving at Erlangen Army Base in Germany.  While he was working with ammunition, he picked something up "wrong" and was "barely able to walk the next day."  He reported pain that went into his hip and across his back.  He went to sick call and he was told he had a pulled muscle and was prescribed physical therapy and told to work at his own pace for two weeks.  After he was sent to support Operation Desert Storm, he stated that he was strapping down some ammunition on a flatbed and his foot got caught on a strap and he backwards off the truck and sustained an injury to his back and neck; however, he did not report experiencing pain similar to the pain he experienced in Germany.  

After he separated from service in 1991, the Veteran stated that he suffered from back problems "on and off."  He reported waiting "a couple years or so" after separation from service to seek treatment, and that his pain gradually increased over time.  

A buddy statement was submitted by, D.M., a veteran who served with the Veteran in Germany and during Operation Desert Storm.  He stated he and the Veteran worked in an Ammunition Supply Point in Germany and the Veteran started having back pain and went to see the doctor. "He was given a profile and sent back to work."  He also reported that the Veteran fell backwards off a trailer "landing on his head and back," during Operation Desert Storm/Shield. 

While the Veteran's service treatment records are silent for any complaints of back pain or injury, the Board finds the Veteran's reports of in-service back pain to be competent and credible.  He is also competent to state that he was diagnosed with a pulled muscle in his back during his active service.  

As the only evidence of a nexus between the Veteran's current low back disability and his in-service injuries, is the Veteran's statements of recurrent "on and off" low back pain since his active service, it is the Board's opinion that the Veteran be provided an opportunity to undergo a VA examination regarding the etiology of any current low back disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination.  The examiner must review the Veteran's claims file and should note such a review in any report provided.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

The examiner should identify any current low back disorder and provide an opinion as to whether any identified disorder is at least as likely as not related to the Veteran's active duty service, including his credible reports of injuries suffered to his low back in Germany and during his deployment to the Persian Gulf.  

The examiner should also note records indicating an acute low back strain in February 2001 and reports of back pain after a motor vehicle accident in July 2004. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2. After any other appropriate development has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




